DETAILED ACTION
Acknowledgements 
This action is in response to the claim amendment filed July 11, 2022. 
Claims 1-20 are pending. 
Claims 1-8 have been examined. 
Claims 9-20 have been withdrawn. 

Restriction
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that a search and examination would not place a serious burden on the Examiner.  This is not found persuasive because and therefore would place a serious burden on the Examiner if the restriction was not made for at least the following reasons:
the inventions have acquired a separate status in the art in view of their different classification
The inventions require a different field of search (e.g., searching differentclasses/subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 11, 2022.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 13-17, 23 & 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-10 are directed to a method and  Claims 12-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claims 1-8 recite series of steps for determining whether a user is authorized to upload/use content, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions. 
 
The limitations that set forth the abstract idea are:
receive a transaction request associated with a first customer, the transaction request comprising a transaction time stamp, a transaction location, and a merchant type code; 
determine whether the transaction location comprises an expected location for the first customer; 
when the transaction comprises the expected location, allow the transaction; and 
when the transaction location does not comprise the expected location: identify a last-known video detection for the first customer, the last-known video detection comprising a last-known time stamp and a last- known location; 
determine a travel time estimate between the last-known location and the transaction location; 
determine a buffer based at least in part on the merchant type code; compare the travel time estimate to an allotted time comprising a difference between the transaction time stamp and the last-known time stamp less the buffer; and 
responsive to the travel time estimate exceeding the allotted time, execute one or more fraud prevention steps.

The Examiner notes that the noted septs above for authenticating a user for a transaction can be all done mentally or manually (using a pen/paper) without requiring a machine. 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
one or more processors; 
a memory in communication with the one or more processors
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The one or more processors is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of for detecting fraud based on customer location and travel time. 

Additionally, ¶ [0073] of the application as filed states that the one or more processors is a “general-purpose computer.” 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recites computer generic functions that do not integrate the abstract idea into a practical application. These functions include: denying a transaction, requesting secondary authentication information, issuing a fraud alert, using a live video feed to determine location and calculating travel distance based on a threshold and other factors. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-8 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 20210243595 A1) (“Buck”) in view of Lebel et al. (US 20190236738 Al) (“Label”) and alternatively in view of Bharghavan et al. (US 10043182 Bl) (“Bharghavan”).

As per claim 1, Buck discloses: 
one or more processors (processor for server system 102) (¶¶ [0027]); 
a memory in communication with the one or more processors (memory for server system 102) and storing instructions that, when executed by the one or more processors (¶¶ [0027]), are configured to cause the system to: 
receive a transaction request associated with a first customer, the transaction request comprising a transaction time stamp, a transaction location (¶¶ [0159], [0173]), and merchant type code e.g. merchant identifying information such as location relevant to transaction) (¶¶ [0159], [0173]); 
determine whether the transaction location comprises an expected location for the first customer; 
when the transaction comprises the expected location, allow the transaction; and 
when the transaction location does not comprise the expected location: 
identify a last-known [location] detection for the first customer, the last-known [location] detection comprising a last-known time stamp and a last- known location (¶¶ [0114], [0159]); 
determine a travel time estimate between the last-known location and the transaction location (¶¶ [0047], [0114]); 
determine a buffer (threshold or proximity) based at least in part on the merchant type code (e.g. merchant or transaction location) (¶¶ [0047], [0173]); 
compare the travel time estimate to an allotted time comprising a difference between the transaction time stamp and the last-known time stamp less the buffer (¶¶ [0014], [0173]); and 
responsive to the travel time estimate exceeding the allotted time, execute one or more fraud prevention steps (¶¶ [0115]- [0118]).

Buck further discloses a customer can be provided with a push notification in-app (e.g., enterprise app) to verify identity. In another example, a video call can be initiated (e.g., in-app, VOIP (voice over internet protocol), or cellular) to verify user identity visually (¶¶ [0025]).

Buck does not disclose a video detection. 

Label, however, discloses a video detection to detect fraud (¶¶ [0007], [0016]).

It would have been obvious to a person of ordinary skill in the art to modify Buck’s teachings to incorporate video detection as disclosed by Label, to enhance transaction security thereby preventing fraudulent transactions.

Alternatively, Bharghavan, clearly discloses merchant type code (col. 3, lines 24-33; when a transaction authorization request is initiated by a payment system, merchant information, including but not limited to city, state, country and postal code). 
It would have been obvious to a person of ordinary skill in the art to modify Buck’s teachings to incorporate merchant’s address or type code as disclosed by Bharghavan, to ensure that the merchant is within a proximate location of the customer to enhance transaction security thereby preventing fraudulent transactions.

As per claim 2, Buck/ label/ Bharghavan discloses as shown above. 
Buck further discloses wherein the one or more fraud prevention steps comprises denying the transaction request (¶¶ [0115]- [0118]).

As per claim 3, Buck/ label/ Bharghavan discloses as shown above. 
Buck further discloses wherein the one or more fraud prevention steps comprises requesting a secondary authentication from a user device associated with the first customer (¶¶ [0118], [0119]).

As per claim 4, Buck/ label/ Bharghavan discloses as shown above. 
Buck further discloses wherein executing the one or more fraud prevention steps comprises issuing a fraud alert to stored contact information associated with the first customer (¶¶ [0115], [0198]).

As per claim 5, Buck/ label/ Bharghavan discloses as shown above. 
Buck does not but label further discloses wherein the last-known video detection is based on a live video feed and the live video feed is captured by one or more stationary cameras having a known location (¶¶ [0033], [0034], [0044].

As per claim 6, Buck/ label/ Bharghavan discloses as shown above. 
Buck does not but label further discloses wherein identifying the last-known video detection further comprises receiving the live video feed and identifying the first customer (¶¶ [0033], [0034], [0041], [0044]).

As per claim 7, Buck/ label/ Bharghavan discloses as shown above. 
Buck does not but label further discloses wherein identifying the last-known video detection further comprises receiving the last-known video detection from a third party (e.g. airport security cameras) (¶¶ [0033], [0034], [0041], [0044]).

As per claim 8, Buck/ label/ Bharghavan discloses as shown above. 
Buck further discloses wherein determining the travel time estimate further comprises: determining a distance between the last-known location and the transaction location; when the distance surpasses the travel threshold, estimate a travel speed based on when the distance does not surpass the travel threshold, estimate the travel speed based on vehicle traffic data (¶¶ [0098], [01114]).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
MERCURY et al. (US 20190089701 Al):
Techniques relate to managing digital credentials. An operation
evaluation system monitors, using sensors configured to
detect physical attributes of a user in a physical environment,
physical attributes of the user while the user performs
a user action in a testing environment. Data corresponding
to the physical attributes of the user is transmitted to one or
more digital credential generators. A digital credential template
associated with at least one of the physical attributes of
the user is detem1ined. For the digital credential template, a
criteria associated with the digital credential template is
retrieved and compared to the physical attributes. Based on
the comparison, whether or not the user is eligible to receive
a digital credential is determined based on the digital credential
template, and, in response to determining that the
user is eligible to receive a digital credential based on the
digital credential template, a digital credential is generated.


Hernandez-Ellsworth et al. (US 20190057374 Al)
A system includes one or more memory devices storing
instructions, and one or more processors configured to
provide low-latency access to cardholder location information
by receiving periodically updated location information
from a mobile device associated with the account holder and
updated associated systems with the information prior to the
user initiating a transaction. At the time of a transaction,
necessary systems can quickly access the stored information
and authenticate transactions appropriately.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf